Title: To Alexander Hamilton from Edward Carrington, 26 March 1793
From: Carrington, Edward
To: Hamilton, Alexander



Richmond March 26. 1793
My dear Sir

With very great pleasure I have complied with your request in getting the final proceedings of the House of Representatives inserted in the most public and generally circulating paper of this place, and sent them to Norfolk Petersburg Alexandria & Winchester with a request through my friends at these places, that they be inserted in their papers, which will certainly be done.
The votes of Colo Griffin upon this occasion was caught at by the Enemies of the Government at the late election which took place just about the time of their appearing, and, as will always be the case, a dangerous effect was produced amongst the people in every County of his district, but the activity of better Men on the day, produced what the great body of the people I think are always ready to possess, a reasonable disposition, and his election was fortunately secured to the great mortification of some of our most active demagogues; and I am well assured that at this day, many who were carried away by the Storm, are much ashamed of their Conduct.
You are, my good Friend, too well acquainted with mankind, to expect that you are to proceed in the Administration of an Office so efficatious in the operations of Government as yours, without being constantly exposed to attacks; all that you can do, is to shield yourself, as you have done, against ultimate injury, by a steady exercise of your best abilities, and manifesting in every act an integrity that even your enemies have not, in all their complaints of pernicious tendency in your measures ventured to call in question.
You have this consolation, that do as they will with the further progress of your systems, they have proceeded far enough to wide⟨n⟩ the solidity of the principles on which they were laid, and the ability with which they wer⟨e⟩ set in motion; if they continue in their natural course they will at last be your most certain vindicators; if they meet with such interruptions as to destroy them, worse measures, I apprehend, will often force the reflections of the people back upon them.
I am with very great regard   Dr sir   your afft Freind   & He Ser.

Ed. Carrington
Alexander Hamilton Esq

